Case 3:16-cv-01296-JM-BLM Document 66 Filed 05/29/20 PageID.976 Page 1 of 3



 1    SCHIFF HARDIN LLP
      Jean-Paul P. Cart (SBN 267516)
 2    jcart@schiffhardin.com
 3    Matthew B. Mock (SBN 316380)
      mmock@schiffhardin.com
 4    Four Embarcadero Center
      Suite 1350
 5    San Francisco, CA 94111
      Telephone: (415) 901-8700
 6    Facsimile: (415) 901-8701
 7
      Attorneys for Defendants
 8    PRADEEP KHOSLA
      DANIEL JUAREZ
 9    JUSTIN PENNISH

10    [ADDITIONAL COUNSEL LISTED ON
      SIGNATURE PAGE]
11
                                      UNITED STATES DISTRICT COURT
12
                                 SOUTHERN DISTRICT OF CALIFORNIA
13

14
       THE KOALA, an unincorporated student              Case No. 3:16-cv-01296-JM-BLM
15     association,
                                                         JOINT MOTION TO CONTINUE
16                       Plaintiff,
17           v.                                          Proposed order filed concurrently herewith.
18     PRADEEP KHOSLA, in his official
       capacity as Chancellor of the University of
19     California, San Diego; DANIEL
       JUAREZ, in his official capacity as
20     President of the Associated Students of the
       University of California, San Diego; and
21     JUSTIN PENNISH, in his official capacity
       as Financial Controller of the Associated
22     Students of the University of California,
       San Diego,
23
                         Defendants.
24

25

26   TO THE HONORABLE COURT:

27          Plaintiff The Koala (“Plaintiff”) and Defendants Pradeep Khosla, Daniel Juarez, and

28   Justin Pennish, all sued in their official capacities (collectively, “Defendants”) hereby request that

         JOINT MOTION TO SET BRIEFING AND HEARING SCHEDULE FOR PLAINTIFF’S MOTION FOR
                  PRELIMINARY INJUNCTION AND DEFENDANTS’ MOTION TO DISMISS
                Case 3:16-cv-01296-JM-BLM Document 66 Filed 05/29/20 PageID.977 Page 2 of 3



                     1   the Court enter an order continuing the telephonic case management conference (currently set for
                     2   June 3, 2020 at 11:00 a.m.) to June 24, 2020, or another date convenient to the Court.
                     3          The parties are continuing to engage in productive discussions following the recent Early
                     4   Neutral Evaluation, but have nothing to report to the Court at this time. The executive leadership
                     5   of the Associated Students of the University of California, San Diego recently changed over, and
                     6   advising the new executive leadership will take additional time. The parties do not believe that
                     7   entry of a case management order is necessary at this time, and respectfully submit that it may be
                     8   counterproductive to the current discussions.
                     9          The parties respectfully request that the currently-scheduled case management conference
                   10    be continued by three weeks, to June 24, 2020, or another date convenient to the Court.
                   11

                   12      Dated: May 29, 2020
                   13      SCHIFF HARDIN LLP                                   ACLU FOUNDATION OF SAN DIEGO &
                                                                               IMPERIAL COUNTIES
                   14

                   15      By: /s/ Matthew B. Mock                             By: /s/ David Loy
                             Matthew B. Mock                                     David Loy (Bar No. 229235)
                   16        Jean-Paul P. Cart                                   davidloy@aclusandiego.org
                             mmock@schiffhardin.com                              P.O. Box 87131
                   17        jcart@schiffhardin.com                              San Diego, CA 92138-7131
                             Four Embarcadero Center                             Telephone: (619) 232-2121
                   18        Suite 1350                                          Facsimile: (619) 232-0036
                             San Francisco, CA 94111
                   19        Telephone: (415) 901-8700                           LAW OFFICE OF RYAN T. DARBY
                             Facsimile: (415) 901-8701
                   20                                                          By: /s/ Ryan T. Darby
                             Attorneys for Defendants
                             PRADEEP KHOSLA                                      Ryan T. Darby (Bar No. 264357)
                   21                                                            darby@darby.law
                             DANIEL JUAREZ
                             JUSTIN PENNISH                                      350 10th Avenue, Suite 1000
                   22                                                            San Diego, CA 92101
                                                                                 Telephone: (619) 858-4766
                   23                                                            Facsimile: (619) 243-7226
                   24
                                                                                 Attorneys for Plaintiff
                   25                                                            THE KOALA
                   26

                   27
                   28
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
                                                                         -2-        Case No. 3:16-cv-01296-JM-BLM
   SAN FRANCISCO
                                                           JOINT MOTION TO CONTINUE
                Case 3:16-cv-01296-JM-BLM Document 66 Filed 05/29/20 PageID.978 Page 3 of 3



                     1                          ATTESTATION OF FILING PARTY
                     2    I hereby attest that all parties listed as signatories concur in the contents of this Motion.
                     3    Dated: May 29, 2020
                     4
                            /s/ Matthew B. Mock___
                     5       Matthew B. Mock
                     6

                     7

                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
S CHIFF H ARDIN LLP
  ATTORNEYS AT LAW
                                                                    -3-         Case No. 3:16-cv-01296-JM-BLM
   SAN FRANCISCO
                                                      JOINT MOTION TO CONTINUE
